DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because FIG. 1 has the following informality: “machine leaning system” denoted by reference numeral 10 should be changed to “machine learning system” to correct a typographical error. 
The drawings are objected to because operation S105 in FIG. 3 has the following informality: “Generate Training Data (Teacher Data) Candidates for New Learning Task, from Leaned Model” should be changed to “Generate Training Data (Teacher Data) Candidates for New Learning Task, from Learned Model” to correct a typographical error. 
The drawings are objected to because FIG. 8 has the following informality: “machine leaning system” denoted by reference numeral 10 in FIG. 8 should be changed to “machine learning system” to correct a typographical error.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities: the term “leaning” should be changed in “learning” in paragraphs [0002], [0009], [0054], [0057], [0058], [0066], [0103], [0106], and [0110]; and the term “lean” should be changed to “learn” in paragraph [0009] to correct typographical errors. Appropriate correction is required. 

Claim Objections
Claim 6 is objected to because of the following informality: “learning mode unit” should be changed to “learning model unit” in lines 11-12 of claim 6.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 invokes 35 U.S.C. §112(f).  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Although claim 1 does not include the term “means” or “step”, the claim term “trainer unit” is a generic placeholder followed by linking word “for” and modified by functional language.  In addition, the placeholder is not modified by sufficient structure, 
The claims in the action are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one or ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112(6) sixth paragraph is invoked.
For the purposes of prior art examination, the Examiner is interpreting the computer 200 including a processor 210, a memory 20, an auxiliary storage 230, and an input/output interface 240 in FIG. 2  and described in paragraphs [0031]-[0036] of the specification as the structure corresponding to “trainer unit” in claim 1.
As discussed above, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are trainer unit in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over US Patent 10,679,144 to Fink et al. (hereinafter, “Fink”) in view of EP 0434423 to Shigemi et al. (hereinafter, “Shigemi”).

As per claim 1, Fink teaches: an information processing system comprising: 
a learning model unit (Fink, Col 3, lines 10-15 and machine learning model
142 in FIG. 1);
a trainer unit for allowing the learning model unit to learn (Fink, Col. 3, lines 6-15 and training generation program 101 in FIG. 1); and 
a storage unit (Fink, Col. 6, lines 6-10 and memory 306 and persistent storage 308 in FIG. 3),
wherein the storage unit stores a validation rule defined in advance that indicates a condition determining that an output value of the learning model unit for an input value is determined to be true (Fink, Col. 6, lines 6-10 and FIG 3 disclose memory 306 and persistent storage 308 to store program instructions for training data generation program 101 in FIG. 1; Col. 3, lines 10-42 disclose expert coded rule 130 being input to the training generation program 101 in FIG. 1; Col 3, lines 10-15 disclose machine learning model 142 in FIG. 1; and Col. 3, line 62 through Col. 4, line 27 discloses the training data generation program 101 yielding a candidate statement that conforms to the rule), and wherein the trainer unit includes:
inputting a plurality of first input values to the learning model unit (Fink, Col. 3, lines 8-15 and Col. 3, line 62 through Col. 4, line 27 discloses the training data generation program 101 processing text strings and presenting generated training corpus 140 as training data to machine learning model 142 in FIG. 1).
However, Fink does not explicitly teach: obtaining a plurality of first output values of the learning model unit for the plurality of first input values; determining whether each of the first output values is true for each of the first input values by 
However, Shigemi teaches:   
	obtaining a plurality of first output values of the learning model unit for the plurality of first input values (Shigemi, Col. 4, lines 29-44 discloses an output pattern outputted from a neural network and the input pattern at a time);
determining whether each of the first output values is true for each of the first input values by referring to the validation rule (Shigemi, Col. 3, line 42 through col. 4, line 9 discloses evaluating an input pattern to a neural network and a system output result (output pattern) according to an internal evaluation standard, and outputting the result as good or bad); and 
storing a pair of a first output value, which is determined to be true in the plurality of first output values, and the corresponding first input value into the storage unit, as new training data for supervised learning (Shigemi, FIGS. 1-3 show memories; Col. 3, line 42 through col. 4, line 9 and Col. 4, lines 29-55 discloses storing the input/output pattern that is evaluated as good, and col. 1, lines 42 through col. 2, line 20 discloses that that Shigemi is applied to supervised learning). 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the invention to incorporate the evaluation and storage of Shigemi to the training data generation of Fink to provide improved training data for machine learning (Col. 2, lines 50-54 of Fink) into any machine learning models including supervised trainable models (col. 5, lines 11-21 of Fink).   
As per claim 2, the combination of Fink and Shigemi teaches: the information processing system according to claim 1, wherein the trainer unit allows the learning model unit to learn by using the new training data (Fink, Col. 5, lines 11-37 disclose a supervised machine learning model which is trainable).
As per claim 3, the combination of Fink and Shigemi teaches: the information processing system according to claim 2, wherein the trainer unit generates the new training data by inputting the plurality of first input values to the learning model unit after learning with initial training data (Fink, Col. 2, lines 10-15 discloses that the training data generation program 101 presents the generated training data corpus 140 to the machine learning model 142; equivalently, the machine learning model 142 may be understood as to be trained on, based, on, learning from the generated training corpus 140; and Col. 5, lines 11-37 disclose a supervised machine learning model which is trainable).
As per claim 4, the combination of Fink and Shigemi teaches: the information processing system according to claim 3, wherein after allowing the learning model unit to learn by using the initial training data input from the outside, the trainer unit inputs the plurality of first input values to the learning model unit (Fink, Col. 2, lines 10-15 discloses that the training data generation program 101 presents the generated training data corpus 140 to the machine learning model 142; equivalently, the machine learning model 142 may be understood as to be trained on, based, on, learning from the generated training corpus 140; and Col. 5, lines 11-37 disclose a supervised machine learning model which is trainable)
As per claim 5, the combination of Fink and Shigemi teaches: the information processing system according to claim 3, wherein the first input values are the data for learning with computational complexity higher than that of the initial training data (Fink, Col. 4 lines 20-26 discloses that random insertion of words can serve to vary the length and complexity of the training set). 
As per claim 6, the combination of Fink and Shigemi teaches: the information processing system according to claim 3, wherein the trainer unit includes:
after learning of the learning model unit by using the new training data, inputting a plurality of second input values to the learning model unit to obtain a plurality of second output values (Fink, Col. 5, lines 11-37 disclose a supervised machine learning model which is trainable; and Col. 3, lines 8-15 and Col. 3, line 62 through Col. 4, line 27 discloses the training data generation program 101 processing text strings and presenting generated training corpus 140 as training data to machine learning model 142 in FIG. 1);
determining whether each of the plurality of second output values is true for each of the plurality of second input values by referring to the validation rule (Fink, Col. 5, lines 11-37 disclose a supervised machine learning model which is trainable; and Shigemi, Col. 3, line 42 through col. 4, line 9 discloses evaluating an input pattern to a neural network and a system output result (output pattern) according to an internal evaluation standard, and outputting the result as good or bad); and
using a pair of a second output value, which is determined to be true in the plurality of second output values, and the corresponding second input value, as training data for the relearning of the learning mode unit  (Fink, Col. 5, lines 11-37 disclose a supervised machine learning model which is trainable; Shigemi, Col. 3, line 42 through col. 4, line 9 and Col. 4, lines 29-55 discloses an input/output pattern that is evaluated as good; and Shigemi, col. 1, lines 42 through col. 2, line 20 discloses that Shigemi is applied to supervised learning).
As per claim 9, Fink teaches: a method performed in an information
processing system including a learning model unit, a trainer unit for allowing the learning model unit to learn, and a storage unit (Fink, Col 3, lines 6-15, machine learning model 142 in FIG. 2; training data generation program 101 in FIG. 1; and memory 306 and persistent memory 308 in FIG. 3),
wherein the storage unit stores a validation rule defined in advance that indicates a condition determining that an output value of the learning model for an input value is true (Fink, Col. 6, lines 6-10 and FIG 3 disclose memory 306 and persistent storage 308 to store program instructions for training data generation program 101 in FIG. 1; Col. 3, lines 10-42 disclose expert coded rule 130 being input to the training generation program 101 in FIG. 1; Col 3, lines 10-15 disclose machine learning model 142 in FIG. 1; and Col. 3, line 62 through Col. 4, line 27 discloses the training data generation program 101 yielding a candidate statement that conforms to the rule), and
wherein the method, by the trainer unit, comprises:
inputting a plurality of input values to the learning model unit (Fink, Col. 3, lines 8-15 and Col. 3, line 62 through Col. 4, line 27 discloses the training data generation program 101 processing text strings and presenting generated training corpus 140 as training data to machine learning model 142 in FIG. 1).
However, Fink does not explicitly teach: obtaining a plurality of output values of the learning model unit for the plurality of input values; determining whether each of the output values is true for each of the input values by referring to the validation rule; and storing a pair of an output value, which is determined to be true in the plurality of output values, and the corresponding input value into the storage unit, as new training data for supervised learning.
However, Shigemi teaches:  
obtaining a plurality of output values of the learning model unit for the plurality of input values (Shigemi, Col. 4, lines 29-44 discloses an output pattern outputted from a neural network and the input pattern at a time);
determining whether each of the output values is true for each of the input values by referring to the validation rule (Shigemi, Col. 3, line 42 through col. 4, line 9 discloses evaluating an input pattern to a neural network and a system output result (output pattern) according to an internal evaluation standard, and outputting the result as good or bad); and
storing a pair of an output value, which is determined to be true in the plurality of output values, and the corresponding input value into the storage unit, as new training data for supervised learning (Shigemi, FIGS. 1-3 show memories;  Col. 3, line 42 through col. 4, line 9 and Col. 4, lines 29-55 discloses storing the input/output pattern that is evaluated as good, and col. 1, lines 42 through col. 2, line 20 discloses that Shigemi is applied to supervised learning). 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the invention to incorporate the evaluation and storage of Shigemi to the training data generation of Fink to provide improved training data for machine learning (Col. 2, lines 50-54 of Fink) into any machine learning models including supervised trainable models (col. 5, lines 11-21 of Fink).
Claims 7-8 are rejected under 35 U.S.C. §103 as being unpatentable over Fink in view of Shigemi, and further in view of US Patent 5,461,699 to Arbabi et al. (hereinafter, “Arbabi”).
As per claim 7, the combination the Fink and Shigemi teaches:  the information processing system according to claim 6.  
However, the combination of Fink and Shigemi fails to explicitly teach:  wherein the trainer unit includes: inputting test data to the learning model unit after learning of the learning model unit by using the new training data; determining an accuracy rate to the test data based on the validation rule; determining whether or not to continue the learning of the current learning content of the learning model based on the accuracy rate and on a determination condition defined in advance; and when determining to end the learning of the current learning content, obtaining the second output values by inputting the plurality of second input values to the learning model unit.  
However, Arbabi teaches: wherein the trainer unit includes:
inputting test data to the learning model unit after learning of the learning model unit by using the new training data (Arbabi, Col. 10, line 32 through col. 11, line 6 discloses inputting of the testing data and Arbabi does not limit the inputting of testing data to a particular time);
determining an accuracy rate to the test data based on the validation rule (Arbabi, Col. 9, lines 58-63 discloses a difference between the desired output and the forecast produced by the neural network which is referred to as an error value, which teaches determining an accuracy rate to the test data based on the validation rule);
determining whether or not to continue the learning of the current learning content of the learning model based on the accuracy rate and on a determination condition defined in advance (Arbabi, Col. 10, lines 46-57 discloses an error value, a threshold, and checking whether the error value is less than a certain threshold over a certain number of previous training iterations to end the training, which teaches determining whether or not to continue the learning of the current learning content of the learning model based on the accuracy rate and on a determination condition defined in advance); and
when determining to end the learning of the current learning content, obtaining the second output values by inputting the plurality of second input values to the learning model unit (Arbabi, Col. 10, lines 52-60 discloses that the testing data could be generated to be mutually exclusive of the data for training; and when the testing data is used to determine whether training is completed, the weights in the neural network are not adjusted so that the output values may be obtained without interference from testing, which teaches when determining to end the learning of the current learning content, obtaining the second output values by inputting the plurality of second input values to the learning model unit).
It would have been obvious to one having ordinary skill in the art before the effective filing data of the invention to incorporate the benefits of testing as to whether training is complete and the back propagation in supervised learning as taught in col. 9, line 24 though col. 11, line 16 of Arbabi to the generation of training data for machine learning in Fink to improve the training data of Fink. 
As per claim 8, the combination of Fink, Shigemi, and Arbabi teaches: the information processing system according to claim 7, wherein the plurality of second input values are the data for learning with computational complexity higher than that of the plurality of first input values (Fink, Col. 4 lines 20-26 discloses that random insertion of words can serve to vary the length and complexity of the training set, which teaches wherein the plurality of second input values are the data for learning with computational complexity higher than that of the plurality of first input values).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL FREYMUTH DAEBELER whose telephone number is (571)272-8315.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL FREYMUTH DAEBELER/Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121